In a medical malpractice action, defendant Paul Striker appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Benson, J.), dated September 26, 1984, as denied his motion for summary judgment dismissing the complaint as against him.
Order affirmed, insofar as appealed from, with costs.
Defendant Striker’s conclusory allegations fail to provide a basis for a summary disposition of this action insofar as it is asserted against him. We further note that the affidavit of an out-of-State doctor submitted in opposition to the motion for *638summary judgment had probative value. The fact the doctor was licensed in a different State goes only to the weight of his allegations (see, Selleck v Board of Educ., 276 App Div 263). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.